DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Objections/Rejections
The rejection of Claims 14-17 rejected under 35 U.S.C. 112(b).
The rejection of claim(s) 1-5, 12, 20-21, 23 and 25-28 under 35 U.S.C. 102(a)(1) as being anticipated by Taya et al. (US 2003/0054335).
Information Disclosure Statement
It is noted that if lengthy documents are cited in the IDS, concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a liquid actuator enclosed in a cassette (Claim 1); a pluggable connector hosting a cassette (claim 1), and a cassette inserted to a pluggable connector (claim 16); one-time aseptic connector, a one-time aseptic disconnector or a reusable non-aseptic connector enclosed within the cassette (claim 19); a bidirectional pump enclosed within the cartridge (claims 4-5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  	“a liquid actuator” in claims 1,3-4, 19-20, 23 and 25.
Claim Objections
Claims 29-31 are objected to because of the following informalities:   	“The system of claim” should probably read “The cassette of claim”. 	  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7-10 and 19-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  		Amended claim 3 recites the limitation "wherein the liquid actuator further comprises one or more reservoirs for holding different types of fluid media," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a liquid system comprising one or more reservoirs. However, there is nothing of record in the originally filed specification which states/suggests a liquid actuator having one or more reservoirs is enclosed within a cassette. In fact, the specification is silent as to the structure that constitutes the claimed “liquid actuator.” Applicant cites paragraph 160 of the instant specification for disclosing the claimed liquid actuator. The cited paragraph lists some of the actuators controlled by the controls 116. Some of the actuators include liquid handling robots and liquid circulation system including valves and pumps. However, the specification is silent as to the structure of liquid handling robots that should be enclosed within a cassette. It is unclear which of the recited actuators should comprises the one or more reservoirs. As such, said limitation constitutes new matter.	As such, said limitation constitutes new matter.
 	Amended claim 4 recites the limitation "wherein the liquid actuator further comprises a pump," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a liquid system comprising one or more reservoirs. The liquid system is configured to (i) provide input fluid media to the one or more cell culture chambers, and (ii) receive output fluid media from the one or more cell culture chambers. However, there is nothing of record in the originally filed specification which states/suggests a pump is enclosed within a cassette. As such, said limitation constitutes new matter.	
 	Amended claim 7 recites the limitation "a cell editor enclosed in the cassette," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a cell editing mechanism that can be used with a cassette (see, e.g., paragraph 560). However, the instant specification is silent with respect to a cell editing mechanism enclosed within the cassette. As such, said limitation constitutes new matter. 	Claims 8-10 are included in this rejection.	 	Amended claim 19 recites the limitation "wherein the liquid actuator is configured to provide the input fluid media, receive the output fluid media, or both, via a one-time aseptic connector, a one-time aseptic disconnector, a reusable non-aseptic connector," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a liquid system that provides the input fluid media, receive the output fluid media, or both, via a one-time aseptic connector, a one-time aseptic disconnector, a reusable non-aseptic connector (see page 8). The liquid system comprises one or more reservoirs (page 7, paragraph 19). However, there is nothing of record in the originally filed specification which states/suggests the one-time aseptic connector, a one-time aseptic disconnector, a reusable non-aseptic connector are enclosed within the cassette. In fact, the specification is silent as to the structure that constitutes the claimed “liquid actuator.” Applicant cites paragraph 160 of the instant specification for disclosing the claimed liquid actuator. The cited paragraph lists some of the actuators controlled by the controls 116. Some of the actuators include liquid handling robots and liquid circulation system including valves and pumps. However, the specification is silent as to the structure of liquid handling robots that should be enclosed within a cassette. Nothing in the specification that states/suggests a robot can be enclosed within a cassette. It is unclear which of the recited actuators should comprises the claimed connectors. As such, said limitation constitutes new matter.	 	Amended claim 20 recites the limitation "wherein the liquid actuator is further configured to mix a circulated fluid within the one or more cell culture chambers," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a closed cassette system that include a mixing and exchange sections adapted to promote mixing in the circulated liquid before it reaches the cell culture chamber ([0485]). The circulated fluid comprising the input fluid, the output fluid, or both (page 8, ll. 17-19). However, there is nothing of record in the originally filed specification which states/suggests the liquid actuator mixes a circulated fluid within the one or more cell culture chamber. In fact, the specification is silent as to what structure constitutes the claimed “liquid actuator.” The specification discloses a liquid system comprising one or more reservoirs. The liquid system is configured to (i) provide input fluid media to the one or more cell culture chambers, and (ii) receive output fluid media from the one or more cell culture chambers. However, the specification does not disclose as to element of the liquid system that performs the recited function (i.e., mixing the circulated fluid). Applicant cites paragraph 160 of the instant specification for disclosing the claimed liquid actuator. The cited paragraph lists some of the actuators controlled by the controls 116. Some of the actuators include liquid handling robots and liquid circulation system including valves and pumps. However, the specification is silent as to the structure of liquid handling robots that should be enclosed within a cassette. Nothing in the specification that states/suggests a robot can be enclosed within a cassette. It is unclear which of the recited actuators should comprises the claimed connectors. As such, said limitation constitutes new matter.	 	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 and 22-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 23 and 25 recite the limitation "a liquid actuator."  Applicant’s disclosure is silent as to the structure that comprise the claimed “liquid actuator”. It is unclear as to the component of the liquid actuator that performs actuation of the fluid.   	Claims 2-20, 22, 24 and 26-31 are included in this rejection by virtue of their dependency upon a rejected base claim.
Claim 1 recites the limitation "a pluggable connector configured to host the cassette" in lines 14. However, Applicant’s disclosure discloses a process module hosting a cassette system via a pluggable connector (Specification at page 8, ll. 5-7; paragraph 21). Thus, it is unclear how the pluggable connector can host a cassette (at least a portion of the cassette being received within the pluggable connector) 	Claims 2-20 and 22-31 are included in this rejection by virtue of their dependency upon a rejected base claim.
Claim 3 recites the limitation "the liquid actuator further comprises one or more reservoirs for holding different types of fluids," however, it is unclear if one reservoir is required to hold different fluids or more than one reservoir. It is unclear how many reservoir are required by the claim. 
Claim 4 recites the limitation "wherein the liquid actuator further comprises a pump configured to direct at least one of the input fluid media and the output fluid through the liquid actuator," however, it is unclear how the pump which is a component of the liquid actuator directs fluid media through the liquid actuator. It is unclear as to the component of the liquid actuator the fluid media should be flowing through. For examination purposes, the limitation is interpreted to mean “through the cassette”.
Claim 16 recites the limitation "wherein the cassette is further configured for insertion into the pluggable connector." However, Applicant’s disclosure discloses a process module hosting a cassette system via a pluggable connector (Specification at page 8, ll. 5-7; paragraph 21). Thus, it is unclear how the pluggable connector can host a cassette (i.e., receive the cassette therein). For examination purposes, the limitation in interpreted to mean insertion into a process module.
Claim 20 recites the limitation "wherein the liquid actuator is further configured to mix a circulated fluid within the one or more cell culture chambers." Applicant’s disclosure as originally filed is silent as to the structure that constitutes the claimed “liquid actuator”. Thus, it is unclear as to the component of the liquid actuator that performs the actuation of the fluid.
Claim 23 recites the limitation "wherein the liquid actuator is further configured to provide the input fluid media to each of the one or more cell culture chambers at a velocity flow sufficient to apply a continuous or directional shear strass of less than about 10 dynes per square centimeter to the adherent cell cultures." Applicant’s disclosure as originally filed is silent as to the structure that constitutes the claimed “liquid actuator”. Thus, it is unclear as to the component of the liquid actuator that performs the recited function.
Claim(s) 29-31 recite the limitation "The system of claim."  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12, 15-16, 28 and 30-31 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Eshima et al. (US 2013/0102772; hereinafter “Eshima”).
Regarding claims 1 and 28, Eshima discloses a system for cell culture processing, comprising: 	(a) one or more cell culture chambers, each of the one or more cell culture chambers configured to: 	(i) provide a growth environment for adherent cell cultures to grow therein (cassette having reacting cavities (reaction vessel) capable of containing cell cultures; [0200] and [0202]; FIGS. 41-43); and 	 (ii) allow imaging of the adherent cell cultures grown in the cell culture chamber (images can be taken of the contents of the cell culture chamber, e.g., when the cartridge is not assembled); 	(b) a liquid actuator coupled to the one or more cell culture chambers, wherein the liquid actuator is configured to: 	(i) provide input fluid media to the one or more cell culture chambers (cassette including storage cavities for storing reagents; FIGS. 41-43; [0210]); and  	(ii) receive output fluid media from the one or more cell culture chambers (cassette including final product collection chamber; [0188]); 	(c) a cassette enclosing the one or more cell culture chambers and the liquid actuator (the one or more chambers (reaction chamber), storage cavities and the final product collection chamber are disposed within the cassette; FIGS. 41-43), wherein the cassette is configured to provide a closed, sterile liquid environment for the adherent cell cultures grown in each cell culture chamber (cassette is sealed from outside environment and includes contaminant resistant features; [0051], [0065], [0199], [0161], [0205], [0210]); and 	(d) a pluggable connector configured to host the cassette (cassette can be hosted within a module and removably connected to the module via fittings/connectors for connecting fluid lines to the cassette; [0195]-[0196]).
Regarding claim 2, it is noted that the “input fluid media and the output fluid media” are not positively recited in the claims.
Regarding claim 3, Eshima further discloses wherein the liquid actuatorfurther comprises one or more reservoirs for holding different types of fluid media (cassette including storage cavities for storing different reagents; FIGS. 41-43; [0210]).
Regarding claim 4, Eshima further discloses wherein the liquid actuator further comprises a pump configured to direct at least one of the input fluid media and the output fluid through the cassette (cassette includes pumps such as membrane pumps; [0188]; FIG. 41: layer 4106 having pump features (not shown)).
Regarding claim 5, Eshima further discloses wherein the pump is bidirectional (membrane pump).
Regarding claim 12, the one or more chambers of Eshima are structurally the same as the instant one or more chambers and thus fully capable of being completely filled with fluid media. 
Regarding claim 15, Eshima further discloses wherein the cassette is removably coupled to the pluggable connector (cassette can be removably connected to the module via fittings/connectors for connecting fluid lines to the cassette; [0195]-[0196]).
Regarding claim 16, Eshima further discloses wherein the cassette is further configured for insertion into a module in a first orientation (cassette can be hosted within a module and removably connected to the module via fittings/connectors for connecting fluid lines to the cassette; [0195]-[0196]).
Regarding claim 30, Eshima further discloses a temperature controller configured to control a temperature of the one or more cell culture chambers (heaters adjacent the reaction vessel; [0188], [0200], [0203]).
Regarding claim 31, the adherent cell cultures are not positively recited in the claims.
Therefore, Eshima meets and anticipates the limitations set forth in claims 1-5, 12, 15-16, 28 and 30-31.
Claim(s) 1-4, 6, 12, 14-17, 19, 22, 25-29 and 31 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Costa et al. (EP 3556841 A1; hereinafter “Costa”).
Regarding claims 1 and 28, Costa discloses a system for cell culture processing, comprising: 	(a) one or more cell culture chambers, each of the one or more cell culture chambers configured to: 	(i) provide a growth environment for adherent cell cultures to grow therein (FIGS. 1A to 1B: bioreactor chamber 4 in cartridge 3; [0068]); and 	 (ii) allow imaging of the adherent cell cultures grown in the cell culture chamber (cartridge 3 includes a window (35; FIG. 3B) through which elements integrated in the cartridge can be observed; [0078]); 	(b) a liquid actuator coupled to the one or more cell culture chambers, wherein the liquid actuator is configured to: 	(i) provide input fluid media to the one or more cell culture chambers (cartridge 3 includes additional chambers (receptacles 13,10,11) adapted to provide and/or receive fluids within the cartridge; FIGS. 1A to 1B; [0068]); and  	(ii) receive output fluid media from the one or more cell culture chambers (receptacles 13,10,11) adapted to provide and/or receive fluids within the cartridge; FIGS. 1A to 1B; [0068]); 	(c) a cassette enclosing the one or more cell culture chambers and the liquid actuator (FIGS. 1A to 1B), wherein the cassette is configured to provide a closed, sterile liquid environment for the adherent cell cultures grown in each cell culture chamber (fluid connections including connectors to the cartridge are sterile, and thus the cartridge is viewed to be sterile; see, e.g., [0079], [0081]); and 	(d) a pluggable connector configured to host the cassette (FIG. 1B: connector 9a; [0068]).
Regarding claim 2, it is noted that the “input fluid media and the output fluid media” are not positively recited in the claims.
Regarding claim 3, Costa further discloses wherein the liquid actuatorfurther comprises one or more reservoirs for holding different types of fluid media (cartridge 3 includes additional chambers (receptacles 13,10,11) adapted to provide and/or receive fluids within the cartridge; FIGS. 1A to 1B; [0068]).
Regarding claim 4, Costa further discloses wherein the liquid actuator further comprises a pump configured to direct at least one of the input fluid media and the output fluid through the cassette (cassette includes pumps (6,30,37); [0042], [0043], [0058], [0068]).
Regarding claim 6, Costa further discloses wherein each of the one or more chambers comprises a first semi-transparent surface configured to allow for imaging of the adherent cell cultures (cartridge 3 includes at least one clear window (35; FIG. 3B) through which elements integrated in the cartridge can be observed; [0078]).
Regarding claim 12, the one or more chambers of Costa are structurally the same as the instant one or more chambers and thus fully capable of being completely filled with fluid media. 
Regarding claims 14 and 22, Costa further discloses one or more sensors configured to obtain sensor data of the growth environment (cartridge having one or more sensors for controlling the state of the cells and the culture medium during cell culture; [0035]-[0036], [0072]); and  	a processor communicatively coupled to the one or more sensors, wherein the processor is programmed to receive the sensor data of the growth environment (one or more sensors coupled to a processing means of a control unit; [0036], [0077]).
Regarding claim 15, Costa further discloses wherein the cassette is removably coupled to the pluggable connector (cassette can be removably connected to a platform via fittings/connectors; (FIG. 1B: connectors 9a coupled to the cassette and connectors 9b coupled to the platform; [0068]).
Regarding claim 16, Costa further discloses wherein the cassette is further configured for insertion into a module in a first orientation (cassette can be hosted within a platform and removably connected to the platform via fittings/connectors; [0068]).
Regarding claim 17, Costa further discloses wherein the temperature of the content within the cartridge is maintained at desired temperature ([0039] and [0086]). Although not specifically disclosed by Costa, it would have been intrinsic in the cassette of Costa to monitor the temperature of the cassette using a known means (e.g., temperature sensor) in order to ascertain that the necessary temperature had been reached.
Regarding claim 19, Costa further discloses wherein the liquid actuator is configured to provide the input fluid media, receive the output fluid media, or both, via a one-time aseptic connector, a one-time aseptic disconnector, a reusable non-aseptic connector (the cassette includes a platform (2) are connected to the cassette via sterile connectors; see, e.g., [0079], [0081]).
Regarding claim 25, Costa further discloses wherein the cassette furthercomprises a single-use portion and a permanent portion comprising a reusable housing enclosing the single-use portion, wherein the single-use portion encloses the one or more cell culture chambers and the liquid actuator (cassette 3 of Costa is disposable while the platform 2 of the cassette is reusable; see, e.g., [0067]; IFG. 2).
Regarding claim 26, Costa further discloses wherein the single-use portion further comprises one or more chambers for holding media reagents, waste products, or cellular products (i.e., cassette includes a plurality of receptacles/reservoirs (13,10,11, 12) for holding different types of fluids; FIGS. 1A to 1B; [0023], [0068]).
Regarding claim 27, Costa further discloses wherein the input fluid media is provided to the one or more cell culture chambers via a first valve (valves 6 are arranged between the plurality of receptacles/reservoirs (13,10,11, 12) and bioreactor vessel 4; FIG. 1B; [0068]).
Regarding claim 29, Costa further discloses a gas exchanger configured to control a concentration of a dissolved gas in a circulated fluid, wherein the circulated fluid comprises the input fluid media, the output fluid media, or both (gas distribution means coupled to the cartridge; [0055]; claim 12).
Regarding claim 31, the adherent cell cultures are not positively recited in the claims.
Therefore, Costa meets and anticipates the limitations set forth in claim(s) 1-4, 6, 12, 14-17, 19, 22, 25-29 and 31. 			     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa as applied to claim 1 above.
Regarding claim 11, Costa discloses the cassette according to claim 1. 	 	Costa discloses wherein at least one of the one or more cell culture chambers has a cell growth area (FIG. 1B), but does not explicitly disclose wherein the cell growth area is of at least 50 cm2. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the cell growth area of the one or more cell culture chambers of Costa to comprise the claimed area, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of the cell growth area of Costa with the claimed area in order to obtain desired cell culture with desired size (see also MPEP 2144.04 IV. A.).
Regarding claim 13, Costa discloses wherein at least one of the one or more cell culture chambers has an internal height (FIG. 1B), but does not explicitly disclose wherein the internal height is less than 1 millimeter. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the internal height of said at least one or more cell culture chambers of Costa to comprise the claimed internal height, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of the internal height of the said at least one or more cell culture chambers of Costa with the claimed internal height in order to obtain desired cell culture with desired size (see also MPEP 2144.04 IV. A.).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa as applied to claim 1 above, and further in view of Wikswo et al. (US 10,078,075; hereinafter “Wikswo”).
Regarding claim 18, Costa discloses according to claim 1.  	Costa further discloses wherein a gas distribution means is coupled to the cartridge ([0055]; claim 12), but does not disclose wherein each of the one or more cell culture chambers comprises a gas-permeable surface. 	Wikswo discloses an organ-on-a-Chip device comprises one or more cell culture chambers, one or more pumps and a gas exchanger (col. 19, ll. 5-11; FIG. 41). Wikswo further discloses wherein the organ-on-a-Chip device can be formed of a gas permeable material to provide desired gases into the device instead of using gas exchangers (col. 19, ll. 5-11; FIG. 41).  	In view of Wikswo, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated a gas-permeable surface into the one or more cell culture chambers of Costa in order to provide desired gases to the cell culture, as disclosed by Wikswo. One of ordinary skill in the art would have made said modification since Wiksow discloses that gas-permeable surfaces can be used instead of gas-exchangers to provide desired gases to the cell culture (Wikswo at (col. 19, ll. 5-11; FIG. 41).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa as applied to claim 1 above, and further in view of Matsumura et al. (previously cited, US 6,153,400; hereinafter “Matsumura”).
Regarding claim 24, Costa discloses the cassette system according to claim 1. 	Costa does not explicitly disclose wherein each of the one or more cell culture chambers comprises a registration mark, and wherein imaging the adherent cell cultures further comprises capturing an image of the registration mark.  	Matsumura discloses a cell culture container comprising registration markings on a surface of the cell culture container (col. 4, ll. 6-9; col. 5, ll. 45-51).  	In view of Matsumura, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the markings of Matsumura with the one or more cell culture chambers of Costa because such modification facilitates measurement of the cell growth within each of the one or more culture chamber, as disclosed by Matsumura (col. 4, ll. 6-9; col. 5, ll. 45-51).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot in view of  the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799